Citation Nr: 0211494	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  94-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, wherein the 
veteran was found to be entitled to service connection for 
post-traumatic stress disorder and a 10 percent rating was 
assigned therefor as of January 27, 1992.  An appeal followed 
as to the rating assigned and by its decision, dated June 21, 
1999, the Board increased the initial rating for PTSD from 10 
percent to 50 percent.  Because the veteran was dissatisfied 
with the amount of the increase, he then appealed to the 
United States Court of Appeals for Veterans Claims (Court) 
and the Court by its order of January 2002, vacated the 
Board's decision denying a rating in excess of 50 percent for 
PTSD and remanded the matter to the Board for further 
consideration.  The Court also dismissed the issue of the 
veteran's entitlement to a total disability rating for 
compensation, based on individual unemployability (TDIU), as 
that issue had not been the subject of a final Board 
decision.  The Court noted, however, that the TDIU issue may 
be inextricably intertwined with the claim for initial 
rating, citing its holding in Moffitt v. Brown, 10 Vet. App. 
214, 222 (1997).

Following entry of the Court's order and the return of the 
case to the Board, contact was made with the veteran's 
attorney, who in August 2002 submitted argument and 
additional evidence in support of the issue on appeal.


REMAND

The issue of the veteran's entitlement to an extraschedular 
evaluation of increased disability under 38 C.F.R. 
§ 3.321(b), due to his service-connected PTSD, is raised by 
the evidence presented, based on an asserted marked 
interference with employment, and such matter was addressed 
by the RO in its statement of the case of September 1997 and 
in one or more supplemental statements of the case which 
followed, as well as the rating decision of June 1999.  
Remand of this case to RO, as opposed to obtaining further 
development through internal Board channels, is therefore 
required to permit further consideration of the issue of 
extraschedular entitlement and any needed referral(s) under 
38 C.F.R. § 3.321.  See Chairman's Memorandum No. 01-02-01 
(Jan. 29, 2002).  

It is noted, too, that a significant change in the law was 
effectuated while this matter was pending before the Court 
for review.  Specifically, on November 9, 2000, the President 
of the United States signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  The 
new Act also redefined and expanded the obligations of VA 
with respect to its duty-to-assist obligation.  This change 
in the law was made applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, effective from November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

The veteran has not been advised of the changes effected by 
the VCAA, and the RO has not been afforded the opportunity of 
initially undertaking those actions necessary to ensure 
compliance with the notice and duty-to-assist provisions 
contained in the new law and regulations with respect to the 
matter(s) on appeal.  The end result is that the veteran may 
have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

Review of the record further indicates that the veteran, by 
means of his notice of disagreement of August 1997, 
challenged the disability rating initially assigned by the RO 
for his service-connected PTSD.  As such, there is presented 
an "original claim" as contemplated by Fenderson v. West, 
12 Vet. App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found), as opposed to a 
claim for an "increased rating."  It is apparent, however, 
that the RO has not developed this matter in light of the 
holding in Fenderson.  In order to avoid prejudice to the 
veteran, further action in this regard is also deemed to be 
in order.  Bernard v. Brown, 4 Vet. App. at 394.

There is also found to be a need for additional evidentiary 
development of this matter in order to obtain all relevant 
treatment records compiled from the effective date of the 
grant of service connection for PTSD and to permit the 
veteran to undergo further VA psychiatric examination.  
Regarding the latter, there appears to be significant 
conflict in the evidence presented, most notably seen in the 
opinion of a VA examiner in December 1996 that the veteran's 
PTSD was not more than mild in severity and the conclusion 
drawn by a private psychologist in August 2002 that the 
veteran was severely compromised and rendered unemployable by 
his PTSD.  

Under regulations pertaining to psychiatric disabilities in 
effect prior to November 7, 1996, a 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility and efficiency 
levels be so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assigned when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411, as in effect prior to November 7, 1996.

With respect to those criteria in effect on and after 
November 7, 1996, the rating criteria pertaining to PTSD are 
as follow: 

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication....................................  
0

38 C.F.R. § 4.130, effective November 7, 1996.  

The Court in its January 2002 order found that the issue of 
the veteran's entitlement to a TDIU may under Moffitt, supra, 
be inextricably intertwined with the claim for initial rating 
of his PTSD herein at issue.  The record reflects that a TDIU 
claim was raised by the veteran's then-appointed 
representative in a VA Form 646, Statement of Accredited 
Representative in Appealed Case, of April 1998 and that such 
claim was denied by the RO in a rating decision of October 
1998, notice of which was provided to the veteran in the same 
month.  The claims folder does not indicate that a timely 
notice of disagreement with the October 1998 denial was 
thereafter entered and, therefore, the allegations as to TDIU 
entitlement raised by the veteran's attorney before the Court 
and received by the Board in January 2002, and echoed in the 
attorney's correspondence to the Board in August 2002 
represent a separate claim of entitlement to a TDIU.  
Consideration of such claim and the inherent issue of 
extraschedular entitlement is thus in order.  See Chairman's 
Memorandum 01-02-01 (Jan. 29, 2002).

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed both as to the issue on appeal 
as to the initial rating of the veteran's 
PTSD, as well as his claim for a TDIU.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), as well as the 
implementing regulations, are fully 
complied with and satisfied, to include 
notifying the veteran in writing of what 
evidence, if any, will be obtained by the 
veteran and which evidence, if any, will 
be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  The RO should contact the veteran in 
writing through his attorney for the 
purpose of advising him of the evidence 
needed to substantiate his claims for an 
initial schedular and/or extraschedular 
rating in excess of 50 percent for PTSD 
and a TDIU, to include extraschedular 
consideration.  The RO should also advise 
the veteran of his right to submit any 
additional argument and/or evidence in 
support of such claims.  Such evidence 
may be of a lay or medical variety, 
including but not limited to records or 
opinions from medical professionals as to 
the severity of his PTSD from January 
1992 to the present and its impact upon 
his current employment and employability 
in general, or lay statements from family 
members or others as to their knowledge 
of the particular disability at issue and 
its effects on the veteran's daily 
activities.  Evidence in support of an 
extraschedular evaluation of increased 
disability should reflect a marked 
interference with employment attributable 
to the disability at issue (as shown by 
statements from employers and attendance 
reports) or the need for frequent periods 
of hospital care.  In terms of 
extraschedular entitlement to a TDIU, the 
evidence presented must show that the 
veteran is rendered unable to work at any 
job, solely because of his single, 
service-connected disability, that of 
PTSD.

3.  In addition, the veteran should be 
contacted through his attorney for the 
specific purpose of requesting that he 
provide: (a) A detailed employment 
history, including the names and 
addresses of each current and former 
employer, and all self-employment; the 
dates of employment; number of days and 
hours worked on a weekly basis; and the 
reasons for discontinuing any such 
employment; and (b) a listing of the 
names and addresses of those VA and non-
VA medical professionals or institutions 
who evaluated and/or treated him for his 
service-connected PTSD from January 1992 
to the present.  The approximate dates of 
any such evaluation or treatment should 
also be provided, to the extent possible.  

Upon receipt of the foregoing 
information, and upon obtaining any 
needed authorization, the RO should 
contact the veteran's current and former 
employers for the purpose of verifying 
the dates of employment; his earnings, 
particularly those from 1998 to date; the 
difficulties experienced while working, 
and the reason(s) that the veteran 
discontinued working.  The RO should also 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all 
pertinent VA treatment records not 
already on file, which were compiled from 
January 1992 to the present, must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

4.  Thereafter, the veteran is to be 
afforded a VA examination by a 
psychiatrist for the purpose of 
determining the nature and severity of 
his service-connected PTSD.  To that end, 
a copy of the criteria for the rating of 
psychiatric disabilities is provided 
above.  The veteran's claims folder in 
its entirety, to include a copy of this 
remand, is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated personality testing, 
including PTSD sub-scales, must also be 
accomplished if deemed warranted by the 
examiner.  All applicable diagnoses must 
be fully set forth, and, to the extent 
possible, the examiner should 
differentiate that symptomatology 
attributable to the service-connected 
PTSD from that of any other nonservice-
connected psychiatric or other entity.  
While a percentage rating must not be 
assigned by the examiner, the examiner 
must address each and every factor 
enumerated in both the old and new 
criteria for the rating of PTSD cited 
above.  This is to ensure that the 
decision to assign a particular rating 
may be fully justified, both to the 
veteran and to any reviewing authority.  
In addition, the examiner must furnish a 
complete multi-axial evaluation as to the 
service-connected PTSD, including a score 
on the Global Assessment of Functioning 
Scale on Axis V based solely on PTSD, 
along with an explanation of the 
significance of the assigned score.  

Such examiner should also offer an 
opinion, with full supporting rationale, 
as to the following:  

(a)  Whether it is at least as 
likely as not that the 
veteran's PTSD results in a 
marked interference with any 
current employment?

(b)  Whether it is at least as 
likely as not that the 
veteran's PTSD, standing alone, 
precludes the sustained and 
satisfactory performance of all 
gainful work activity?

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.  
In responding to the aforementioned 
inquiries, it is requested that the 
examiner utilize the italicized language 
referenced above.

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

6.  Lastly, the RO should initially 
adjudicate the veteran's claim of 
entitlement to a TDIU, to include 
extraschedular consideration, and if the 
benefit sought is denied, the veteran and 
his attorney should be notified in 
writing of the action taken and the 
reasons therefor and informed of the 
veteran's appellate rights.  Notice is 
hereby provided to the veteran that the 
submission of a notice of disagreement to 
any adverse action as to that issue, and 
the subsequent perfection of his appeal, 
are required for the Board to have 
jurisdiction to review such matter.

The RO should then also readjudicate the 
issue of the veteran's entitlement to an 
initial schedular and/or extraschedular 
rating in excess of 50 percent for PTSD, 
on the basis of all the evidence on file 
and all governing legal authority, 
including the VCAA and the criteria for 
the evaluation of neuropsychiatric 
disorders in effect prior to and on 
November 7, 1996.  If is determined that 
there have been frequent periods of 
hospital care or a marked interference 
with employment warranting an 
extraschedular evaluation, referral of 
the case to the VA Under Secretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
action under 38 C.F.R. § 3.321 is 
required.  

If any benefit sought on appeal is not 
granted, the veteran and his attorney 
should be provided with a supplemental 
statement of the case which should 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn 
regarding the final disposition of the claim(s) in question 
as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  This 
matter must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 


